ACCEPTED
                                                                                                06-15-00094-cv
                                                                                    SIXTH COURT OF APPEALS
                                                                                          TEXARKANA, TEXAS
                                                                                         11/12/2015 5:02:26 PM
                                                                                              DEBBIE AUTREY
                                                                                                        CLERK

                                  No. 06-15-00094-CV

                                                                          FILED IN
                             IN THE COURT OF APPEALS               6th COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
                          FOR THE SIXTH DISTRICT OF TEXAS
                                                                   11/12/2015 5:02:26 PM
                                                                        DEBBIE AUTREY
                                                                            Clerk
                                     BLAIRE REID,

                                                  Appellant,
                                             v.

               SSB HOLDINGS, INC. d/b/a PROTEC LABORATORY,

                                                   Appellee.


                           On Appeal from Cause No. 2015-254
                In the 402nd Judicial District Court of Wood County, Texas
                      Honorable G. Timothy Boswell, Presiding Judge


      APPELLEE’S DESIGNATION OF LEAD APPELLATE COUNSEL


TO THE HONORABLE TEXARKANA COURT OF APPEALS:

            Appellee SSB Holdings, Inc. d/b/a Protec Laboratory (“Appellee”) files this

Designation of Lead Appellate Counsel as follows:




APPELLEE’S DESIGNATION OF LEAD APPELLATE COUNSEL                           Page 1
2313785v1
10158.021
                                             I.

            Appellee was represented by the following lawyers and law firm in the trial

court:

                              Barry Moscowitz
                              State Bar No. 24004830
                              Jason Weber
                              State Bar No. 24075251
                              THOMPSON, COE, COUSINS & IRONS, L.L.P.
                              Plaza of the Americas
                              700 North Pearl Street
                              Twenty-Fifth Floor
                              Dallas, Texas 75201
                              Telephone: (214) 871-8200
                              Facsimile: (214) 871-8209

                                             II.

            Appellee hereby designates the following attorney within the same law firm

as lead appellate counsel as follows:

                              Michael A. Yanof
                              State Bar No. 24003215
                              THOMPSON, COE, COUSINS & IRONS, L.L.P.
                              Plaza of the Americas
                              700 North Pearl Street
                              Twenty-Fifth Floor
                              Dallas, Texas 75201-2032
                              Telephone: (214) 871-8200
                              Facsimile: (214) 871-8209
                              Email: myanof@thompsoncoe.com

            Appellee therefore requests that Michael A. Yanof, as set forth above, be

designated as lead appellate counsel in this case.




APPELLEE’S DESIGNATION OF LEAD APPELLATE COUNSEL                          Page 2
2313785v1
10158.021
                                        Respectfully submitted,

                                        THOMPSON, COE, COUSINS & IRONS,
                                        L.L.P.


                                        /s/ Michael A. Yanof______
                                        Michael A. Yanof
                                        State Bar No. 24003215
                                        Cassie J. Dallas
                                        State Bar No. 24074105
                                        Plaza of the Americas
                                        700 North Pearl Street
                                        Twenty-Fifth Floor
                                        Dallas, Texas 75201-2032
                                        Telephone: (214) 871-8200
                                        Facsimile: (214) 871-8209
                                        E-mail: myanof@thompsoncoe.com
                                        E-mail: cdallas@thompsoncoe.com

                                        ATTORNEYS FOR APPELLEE



                        CERTIFICATE OF SERVICE

      I hereby certify that on November 12, 2015, a true and correct copy of the
above and foregoing document was served upon the following counsel via e-
service:

Walker M. Duke
DUKE SETH, PLLC
325 North St. Paul Street, Suite 2220
Dallas, Texas 75201
T: (214) 965-8100
F: (214) 965-8101
E: wduke@dukeseth.com

                                        /s/ Michael A. Yanof______________
                                        Michael A. Yanof




APPELLEE’S DESIGNATION OF LEAD APPELLATE COUNSEL                    Page 3
2313785v1
10158.021